DETAILED ACTION
Response to Amendment
The reply filed 1/29/2021 has been entered. Claims 1, 7-8, 10-12, 14-16 and 18-28 are pending. Claims 1, 7-8, 10, 12 and 16-19 have been amended. Claims 2-6, 9, 13 and 17 have been cancelled. Claims 21-28 are new.  Applicant’s amendments to the drawings have overcome the drawing objections lodged in the previous office action.
Response to Arguments
Applicant’s arguments, see page 9-12, filed 11/18/2020, with respect to the 
102 and 103 rejections in view of the amendments have been fully considered but they are not persuasive. 
Applicant argues that D’Anna fails to teach a shaft extending between the first and second connectors.
Examiner respectfully disagrees.  Applicant cites an ordinary definition of the term “shaft” as “an elongated member”.  D’Anna teaches, as cited in the rejection of record, a yoke 28 and a rotor extension 34, wherein the rotor extension comprises a first connector 36 and a second connector 40,46, and a shaft (see annotated figure below, the central portion of 34 comprises a shaft) disposed between the first and second connectors.  Because D’Anna discloses a member between 36 and 40,46 that has length and extends between the two components it is, by Applicant’s own definition, a shaft, which corresponds to the use the shaft in the present Application.
  Applicant also argues that D’Anna fails to teach a circular shaft positioned in the fairing cut-out.  Examiner agrees and as stated in the current rejection of record, 
As Applicant’s amendments to the claims have changed the scope of the claimed invention, see the modified rejections below.
Claim Objections
Claim 28 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-20 and 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second connector" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, “a second end” of line 6 and “the second connector” will be interpreted as referring to the same structure.  
Claims 18-20 and 22-24 are also indefinite by virtue of their dependency on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-16, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Anna (US 9415866) in view of Foskey et al. (US 9873507), hereinafter “D’Anna” and “Foskey”, respectively.
In Reference to Claim 1
D’Anna teaches:
A low-drag rotor assembly(18) comprising: 
a yoke(28) comprising a rotor coupling(32); 
a first damper mount attached to the rotor coupling(see annotated Fig 2 below); 

a damper(48) coupled to the first and second damper mounts(see annotated Fig 2 below);  
a fairing(70) enclosing the damper and the yoke(Col 3, ll. 46-66), wherein a first portion of the shaft is positioned in a cut-out(72; Col 3, ll. 46-48) in the fairing and a second portion of the shaft is positioned outside of the fairing(see annotated figure 6 below).
D’Anna fails to teach:
the first portion having a circular cross-section.
Foskey teaches:
	A similar rotor extension(200) having a first connector(262), a second connector(230) and a shaft(264) between them wherein the first cross-section of the shaft is circular(clearly shown in Fig 4-6).

	In this case, D’Anna teaches a base rotor extension.  Foskey teaches a comparable rotor extension having a circular shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of D’Anna by replacing the shaft to be of circular cross section as taught by Foskey as both references deal with rotor extensions that function in the same manner, and which is a simple substitution which would yield predictable results.  In this case, the predictable result would be the use of a shaft to transfer load from the first connector to the second connector.  
	


    PNG
    media_image1.png
    629
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    801
    media_image2.png
    Greyscale

In Reference to Claim 8
D’Anna in view of Foskey teaches:
The low-drag rotor assembly of claim 1(see rejection of claim 1 above), wherein the first connector comprises a tongue(36 forms a tongue as clearly shown in Fig 2-6 of D’Anna) and the second connector comprises a clevis(40,46 forms a clevis as clearly shown in Fig 2-6 of D’Anna).  
In Reference to Claim 10
D’Anna in view of Foskey teaches:
The low-drag rotor assembly of claim 1(see rejection of claim 1 above), wherein the rotor coupling comprises a bearing assembly(54; Fig 3; Col 3, ll. 13-26 of D’Anna).
In Reference to Claim 11
D’Anna in view of Foskey teaches:
The low-drag rotor assembly of claim 10(see rejection of claim 10 above), wherein the bearing assembly comprises: 
an inboard beam(46 – D’Anna) that couples to the yoke(as clearly shown in Fig 3-4; Col 3, ll. 13-26 of D’Anna) ; and 
a CF bearing(54 is a centrifugal force bearing in D’Anna) coupled between the inboard beam and a bearing seat of the yoke(54 is coupled between 46 and its yoke 
In Reference to Claim 16
D’Anna teaches:
A rotorcraft(10) comprising: 
a main rotor system(18 is a main rotor system) coupled to a mast(22) and comprising: 
a rotor assembly(18) having a yoke(28) and a first damper mount(see annotated Fig 2 above); 
a rotor extension(34) comprising a first connector(36) attached(via 38) to a rotor blade(30), a second end(40,46) attached to the yoke(via 54, Fig 2), a second damper mount(see annotated Fig 2 above), and a shaft(see annotated figure above) extending between the first connector and the second connector(see annotated figure above, the central portion of 34 comprises a shaft disposed between the first and second connectors; because D’Anna discloses an member between 36 and 40,46 that has length and extends between the two components it is a shaft, which corresponds to the use the shaft in the present Application); 
a damper(48) coupled to the first and second damper mounts(see annotated Fig 2 above); and 

D’Anna fails to teach:
the first portion having a circular cross-section.
Foskey teaches:
	A similar rotor extension(200) having a first connector(262), a second connector(230) and a shaft(264) between them wherein the first cross-section of the shaft is circular(clearly shown in Fig 4-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two references because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  
	In this case, D’Anna teaches a base rotor extension.  Foskey teaches a comparable rotor extension having a circular shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of D’Anna by replacing the shaft to be of circular cross section as taught by Foskey as both references deal with rotor extensions that function in the same manner, and which is a simple substitution which would yield predictable results.  In this case, the predictable result would be the use of a shaft to transfer load from the first connector to the second connector.  


In Reference to Claims 14-15 and 20

The low-drag rotor assembly or rotorcraft of claims 1 and 16(see rejection of claims 1 and 16 above), wherein a central axis extending radially from rotor axis and passing through the damper forms an angle relative to a central axis extending radially from the rotor and passing through the rotor extension(as clearly shown in Fig 2).
D’Anna in view of Foskey fails to explicitly teach:
an angle between 15 deg and 75 deg 
or an angle of 45 deg 
In the instant application, D’Anna also teaches that it is desirable to provide a compact arrangement of components to reduce the effective diameter of the rotor hub, which reduces aerodynamic drag once a fairing having the reduced effective diameter is attached to the rotor hub(Col 3, ll. 7-12).
The examiner notes that while P[0018] of the Applicant’s specification generally describes moving the dampers closer to rotor axis helps reduce the overcome size of the rotor hub and to minimize the size of the fairing, Applicant fails to explain a criticality for the specific angle or range of angles claimed.
Therefore, based on the teachings of D’Anna, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose an angle between 15 degrees and 75 degrees, or an angle of 45 degrees because discovering the optimum angle would have been a mere design consideration based on the desired amount of size reduction and drag reduction based on the teachings of D’Anna. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirements. It has been held that where the general conditions of a 

In Reference to Claims 21 and 23
D’Anna in view of Foskey teaches:
The low-drag rotor assembly or rotorcraft of claims 1 and 16(see rejection of claims 1 and 16 above), wherein the shaft(264 of Foskey) is hollow(clearly shown in Fig 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Anna to incorporate the teachings of Foskey to make the shaft hollow to reduce the weight of the rotor assembly.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Anna in view of Foskey and in further view of van der Westhuizen et al. (US 20120175461), hereinafter “van der Westhuizen”.
In Reference to Claims 7 and 19
D’Anna in view of Foskey teaches:
The low-drag rotor assembly or rotorcraft of claims 1 and 16(see rejection of claims 1 and 16 above), 
D’Anna in view of Foskey fails to teach:
comprising an extension fairing disposed on a portion of the shaft located outside the fairing.  
van der Westhuizen teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Anna in view of Foskey to incorporate the teachings of van der Westhuizen to dispose an extension fairing on the root portion of the blade shaft between the blade and the hub fairing to reduce drag on the rotor near the root of each blade while still maintaining all necessary functionality and mechanisms required to operate the rotor blades(P[0024]).


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D’Anna in view of Foskey and in further view of Hunter et al. (U.S Patent 5,645,400) hereinafter Hunter.
In Reference to Claims 12 and 18
D’Anna teaches:
The low-drag rotor assembly or rotorcraft of claims 1 and 16(see rejection of claims 1 and 16 above), 
D’Anna fails to teach:
wherein the first connector and the second connector are disposed on the shaft at an angle relative to one another to introduce an amount of blade twist to the rotor blade. 

A similar helicopter rotor assembly(10) wherein the first connector(at 44) and the second connector(at 42) are disposed on the shaft(40) at an angle relative to one another to introduce an amount of blade twist to the rotor blade(Col 1, ll. 59 to Col 2, ll. 4; Col 4, ll. 29-42). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D’Anna to incorporate the teachings of Hunter to dispose the first and second connectors at an angle relative to one another to introduce a twist to the rotor blade to help maximize lift and generate a uniform downwash(Col 1, ll. 59 to Col 2, ll. 4).

Allowable Subject Matter
Claims 25-27 are allowed.
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745